DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 5/15/2020.  Claims 1-20 are pending.  Claims 1-3, 5-10, 12, 14-16, 19 and 20 are rejected.  Claims 4, 11, 13, 17, 18 are objected to.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In addition, claim 2 recites phrases including “the first channel,” “the first message draft,” which lack proper antecedent basis.
Claim 7 recites “the query,” which lack proper antecedent basis.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sai (US Publication No. 20200220741 A1) and Fox (US Patent No. 20210073336 B2)
	
Regarding claim 1, Sai discloses a method, implemented at least in part by a server associated with a communication platform, comprising 
receiving, at the server computing device (server device 102) a first 
determining, by the server (server device 102), a first embedding (e.g., feature vector) associated with at least a portion of the 
determining, by the server (server device 102), that a distance between the first embedding (e.g.,  feature vector) and at least one embedding of a group of embeddings (e.g.,  active channel model being a word embeddings model) meets a threshold criteria, wherein the group of embeddings is associated with at least one of a channel associated with the communication platform, a message transmitted via the  and the active channel model  is within a threshold distance.  [0030], [0034], [0035], [0036] and [0038] disclose that a channel model is word embeddings model. [0041], [0054] and FIG. 4 discloses that a channel model is associated with a channel associated with the communication platform.  Sai discloses that the group of embeddings is associated with a channel associated with the communication platform.)
causing, by the server, a set of results to be presented via the computing device, the set of results including an indication of at least one of the channel, the message, the workspace, the file, the application, or the second user. ([0046-0047] -  The server device 102 outputs the identified keywords, links to recorded segments of the synchronous communication session 128 that include the identified keywords, or a combination thereof, as a set a result to be presented to the users.  The set of results includes at least messages of the communication session 128).
Sai discloses that the index is searchable.  However, Sai does not disclose receiving a search request to search from the first device.
Fox discloses receiving a search request (e.g., search query) to search from the first device (the device hosting the collaborative real-time communication session 300). ([0059] and FIG. 3A )


Regarding claim 3, Sai discloses: 
receiving one or more first messages associated with the channel; ([0045], [0046] disclose receiving transcript of the asynchronous communication channel 126.  The transcript is transcript of messages associated with the asynchronous communication channel 126.)
determining a plurality of first embeddings (e.g., feature vector) associated with one or more first messages (e.g., segment) associated with the channel; and ([0068])
in response to determining a first representative embedding associated with the plurality of first embeddings, associating the first representative embedding with the channel. ([0055], [0068].  Custom channel models are developed based on the channel messages.  Since channel models represent feature vector of the channel, customizing channel models represents associating such feature vectors with the channel.)

Regarding claim 8, reasons for rejections are similar to these for claim 1.

Regarding claim 14, reasons for rejections are similar to these for claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sai and Fox as applied to claim 1, and further in view of Joe (US Patent No. 10547571 B2) and Lu (US Publication No.  20200053223 A1).

Regarding claim 2, Sai discloses determining, based at least in part on the first channel, a context associated with the first message draft, the context comprising one or more messages associated with at least one of the first user or another user; and ([0041], [0055] -  A channel model indicates intent, attention, and behavioral transition of a communication channel.  The channel model provides the context associated with the message draft.  The channel model is based on multiple previous messages associated with at least one of the first user or another user communicating via the channel.) 
associating the embedding (e.g., vector) with at least one of the first user or the first channel based on the message draft and the context; and ([0046], [0059] – vectors of a channel is based on the messages and channel model.)
Sai and Fox do not disclose wherein the first search request is associated with receiving a message draft from the computing device;
wherein the set of results includes one or more recommended methods of communicating with another user.
Joe discloses wherein the first search request is associated with receiving a message draft from the computing device. (col. 16, lines 6-15, lines 30-38; FIGs. 5A and 5B)

Sai, Fox and Joe do not disclose wherein the set of results includes one or more recommended methods of communicating with another user.
Lu discloses wherein the set of results includes one or more recommended methods of communicating with another user. ([0030-0033]; i.e., one or more communicating users may receive an indication suggesting a switch to the one of the at least one other communication mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox and Joe in view of Lu such that the set of results includes one or more recommended methods of communicating with another user.  One of ordinary skill in the art would have been motivated because it would allow user to easily determine a more optimal mode of communication based on results from applying machine learning techniques on communication pattern.  See, e.g., Lu: [0002].

	Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sai and Fox as applied to claim 1 or 14, and further in view of Kelly (US Publication No.  20160048556 A1).

Regarding claim 5, Sai and Fox do not disclose causing display of metadata in association with at least one of the results of the set of results, the metadata at least one of being associated with one or more recommended methods of communication with a second user or indicating that the at least one of the results is semantically related to the first search request.
Kelly discloses causing display of metadata in association with at least one of the results of the set of results, ([0166]-“…an interactive visual interface for navigating complex data sets and harvesting content. This interface may contain an interactive proximity cluster map which can display specific node data, metadata, search results…” ) the metadata at least one of being associated with one or more recommended methods of communication with a second user or indicating that the at least one of the results is semantically related to the first search request. ([0148], [0157] disclose that the metadata relates to segmentation of clusters related to a search query.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai and Fox in view of Kelly in order to cause display of metadata in association with at least one of the results of the set of results, the metadata at least one of being associated with one or more recommended methods of communication with a second user or indicating that the at least one of the results is semantically related to the first search request.  One of ordinary skill in the art would have been motivated because it would allow user to analyze search results based on metadata.

Regarding claim 20, reasons for rejections are similar to these for claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sai, Fox and Kelly as applied to claim 5, and further in view of Adcock (US Publication No.  US 20060106767 A1A1).

Regarding claim 6, Sai, Fox and Kelly do not disclose wherein the at least one of the results contains a first set of words that is different from a second set of words associated with the first request.
Adcock discloses wherein the at least one of the results contains a first set of words (e.g., words in results of search) that is different from a second set of words associated with the first request (e.g., the set of terms in a query). ([0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox and Kelly in view of Adcock such that the at least one of the results contains a first set of words that is different from a second set of words associated with the first request.  One of ordinary skill in the art would have been motivated because it is desirable to identify keywords in the query results that are most closely related to the query terms, regardless of whether the keywords appear in the set of query terms. See Adcock: [0006].

Claims 7 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sai and Fox as applied to claim 1 or 14, and further in view of Menon (US Publication No. 20210051121 A1).

Regarding claim 7, Sai discloses wherein the query is associated with a draft message  ([0041], [0046]- The request is associated with receiving messages of an asynchronous communication channel or a synchronous communication channel from user devices)
Sai and Fox do not disclose that the method further comprises causing the computing device to display a recommendation to at least one of: transmit the draft message via the channel, join the channel, join the workspace, transmit the draft message to the second user, initiate a communication with the second user, attach or download the file, or invoke the application.
Menon discloses the method further comprises causing the computing device to display a recommendation to at least one of: transmit the draft message via the channel, join the channel, join the workspace, transmit the draft message to the second user, initiate a communication with the second user, attach or download the file, or invoke the application. ([0097] discloses the recommendation of transmitting the draft message to a second user.  As such, Menon discloses causing the computing device to display a recommendation to transmit the draft message to the second user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox in view of Menon such that the method further comprises causing the computing device to display a recommendation to 

Regarding claim 19, reasons for rejections are similar to these for claim 7.
	
	Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sai and Fox as applied to claim 8 or 14, and further in view of Joe (US Patent No. 10547571 B2).

Regarding claim 9, Sai and Fox do not disclose wherein the first search request is associated with receiving a message draft from the computing device. 
Joe discloses wherein the first search request is associated with receiving a message draft from the computing device. (col. 16, lines 6-15, lines 30-38; FIGs. 5A and 5B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai and Fox in view of Joe such that the first search request is associated with receiving a message draft from the computing device.  One of ordinary skill in the art would have been motivated because it enhances 

Regarding claim 15, reasons for rejections are similar to these for claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sai and Fox as applied to claim 8, and further in view of Green (US Publication No. 20180121827 A1).

Regarding claim 10, Sai discloses receiving one or more first messages associated with the channel; ([0045], [0046] disclose receiving transcript of the asynchronous communication channel 126.  The transcript is transcript of messages associated with the asynchronous communication channel 126.)
determining a plurality of first embeddings (e.g., feature vector) associated with one or more first messages (e.g., segment) associated with the channel; and ([0068])
in response to determining a first representative embedding associated with the plurality of first embeddings, associating the first representative embedding with the channel. ([0055], ([0068]).  Custom channel models are developed based on the channel messages.  Since channel models represent feature vector of the channel, customing channel models represents associating such feature vectors with the channel.) 

Sai and Fox do not disclose that the representative embedding indicates an average location or region in an embedding space.
Green discloses that the representative embedding (e.g., the model) indicates an average location or region (e.g., average sum) in an embedding space (e.g., embedding of pages). ([0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox in view of Green such that the representative embedding indicates an average location or region in an embedding space.  One of ordinary skill in the art would have been motivated because it uses deep-learning models to generate embeddings that compress heterogeneous data in a meaningful way in an embedding space.  See Green: [0002].

	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sai and Fox as applied to claim 8 or 14, and further in view of Kadiyala (US Publication No. 20180032585 A1).

Regarding claim 12, Sai and Fox do not disclose wherein the operations further comprise causing a recommended action to be presented via the computing device, the recommended action selectable to at least one of: cause the first user to join the channel or the workspace, cause the computing device to open a direct message dialog 
Kadiyala discloses wherein the operations further comprise causing a recommended action to be presented via the computing device, the recommended action selectable to at least one of: 
cause the first user to join the channel or the workspace, 
cause the computing device to open a direct message dialog with the second user or to add a mention of the second user to a message, or ([0094] and [0099] disclose suggested contacts are selectable to open a text message window.)
cause the computing device to present an interface for integrating or calling the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai, Fox in view of Kadiyala such that the operations further comprise causing a recommended action to be presented via the computing device, the recommended action selectable to at least one of: cause the first user to join the channel or the workspace, cause the computing device to open a direct message dialog with the second user or to add a mention of the second user to a message, or cause the computing device to present an interface for integrating or calling the application.  One of ordinary skill in the art would have been motivated because it reduces irrelevant or unhelpful interactions from an electronic device.  See Green: [0002] and [0004] 

Regarding claim 16, reasons for rejections are similar to these for claim 10.

Claim Objections
Claims 4, 11, 13, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Weiwei Stiltner/
Examiner, Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451